PER CURIAM.
The record leaves in no doubt that appellant’s suit is one by which he desires to retry the suit he lost in California. 9 Cir., 153 F.2d 972.
This he may not do. “Public policy dictates that there be an end of litigation; that those who have contested an issue shall be bound by the result of the contest; and that matters once tried shall be considered *488forever settled as between the parties.” Baldwin v. Iowa State Traveling Men’s Ass’n, 283 U.S. 522, 51 S.Ct. 517, 518, 75 L.Ed. 1244.1 The judgment was right It is affirmed.

 Cf. Tucker Mfg. Co. v. Cross et al., 5 Cir., 8 F.2d 994; Aleograph Co. v. Electrical Research Products, Inc., 5 Cir., 82 F.2d 625; Caterpillar Tractor Co. v. International Harvester Co., 3 Cir., 120 F.2d 82, 139 A.L.R. 1.